USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK Boek FILED
PERLA BURSZTEIN, DATE FILED: _ 3/30/2020

Plaintiff,

-against-
BEST BUY STORES. L.P. and BEST BUY CO.., 20 Civ. 76 (AT)
INC.
ORDER
Defendants.

 

 

ANALISA TORRES, United States District Judge:

On February 24, 2020, the Court ordered the parties to submit a joint letter and
proposed case management plan by March 26, 2020. ECF No. 19. That submission is now
overdue. Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and
proposed case management plan by 12:00 p.m. on April 1, 2020.

SO ORDERED.

Dated: March 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
